ORDER STRIEKING NAMES
There came on for consideration the Application for Order Striking Names by the Board of Governors of the Oklahoma Bar Association petitioning for the striking of names of attorneys from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma for failure to pay dues as members of the Oklahoma Bar Association for the year 2006.
It appears to the Court that the Board of Governors at their August 24, 2007, meeting, in compliance with Article VIII, § 5 of the Rules Creating and Controlling the Oklahoma Bar Association, 5 O.S., Ch. 1, App. 1 (1981), established that the hereinafter named members of the Oklahoma Bar Association were suspended from membership in the Association and from the practice of law in the State of Oklahoma by Order of this Court in Case No. S.C.B.D. 5204 on June 26, 2006. It further appears to the Court that the Board of Governors have determined that no application for reinstatement has been filed by said members within one year of suspension. In addition, it appears to the Court that on August 24, 2007, the Board of Governors declared that the members hereinafter set out on the attached Exhibit ceased to be members of said Association and therefore ordered the names of said *985members be stricken from the membership rolls of the Oklahoma Bar Association.
THE COURT THEREFORE FINDS that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules Creating and Controlling the Oklahoma Bar Association, that the Application for Order to Strike Names should be sustained, and that the following attorneys should be and are hereby stricken from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, for failure to pay their dues as members of the Association for the year 2006.
/s) James R. Winchester James R. Winchester, Chief Justice
WINCHESTER, C.J., EDMONDSON, V.C.J., HARGRAVE, OPALA, KAUGER, WATT, TAYLOR, COLBERT, JJ., concur.
EXHIBIT A
(Striking Names-Dues 2006)
Jack Thomas Agosta OBA No. 159 28350 Westereek Ln, Apt. 1209 Houston, TX 77027-4813
Barry Knight Beasley OBA No. 11220 4516 W. Freeport Ave. Broken Arrow, OK 74012
Glen Joseph Blake OBA No. 18655 PO Box 50001 Tulsa, OK 74150-001
Michael Francis Bradican OBA No. 16622 4860 28th St S # C2 Arlington, VA 22206-1869
Mary Leigh Harris Brown OBA No. 12323 1005 N. Madison Republic, WA 99166
Colleen Fitzgerald Cable OBA No. 16495 50 California St., 19th Floor San Francisco, CA 94111-4624
Christi Ann Chapman OBA No. 18545 1429 W. Catfishbay Kingston, OK 73439
Debra Jean Coffey
OBA No. 18995 10220 E. 112th Str. S. Bixby, OK 74008
James W. Demik OBA No. 2288 8001 LBJ Freeway, Ste 250 Dallas, TX 75251
Michael John Dermody OBA No. 16640 1113 Willow Lane Liberty, MO 64068-4855
Joseph Patrick Dowd OBA No. 12271 880 Lee St., Ste 100 Des Plaines, IL 74187
Gary Bruce Fraley OBA No. 19460 8711 S. Pittsburg Ave. Tulsa, OK 741837
Clifford Eugene Heckart OBA No. 19832 5005 Malcom Rd. Lawton, OK 73501
Ronald Lee Johnson OBA No. 4721 PO Box 5295 Ardmore, OK 73403
Balmohan G. Kelkar OBA No. 18994 3528 E 104th Street Tulsa, OK 741837
Patrica Louise Kern OBA No. 14552 PO Box 1682 Oklahoma City, OK 73101
Karan Lee Krna OBA No. 18218 13000 N. Meridian Street Carmel, IN 46082
John Richard Lehrter OBA No. 15618 1487 S. Boulder Ave 1st Floor Tulsa, OK 74119
*986Charles R. Lueus OBA No. 18998 New Bloomfield, MO 65063
Terry Paul Malloy OBA No. 5648 1918 E. 51st St, Suite SW Tulsa, OK 74105
Laura Maureen Parmele OBA No. 10920 PO Box 702214 Tulsa, OK 74170
John F. Percival OBA No, 7038 4124 Northwich Norman, OK 78072
Stephen Elliott Reiter OBA No. 11484 PO Box 4538 Rocky Mount, NC 27808
Charles Everett Robinson OBA No. 12161 P.O. Box 4583 Rocky Mount, NC 27803
Evan C. Ruff OBA No. 7819 3213 Box H Rd. Edmond, OK 783034
George Van Wagner OBA No. 9197 2709 Portofino PI Edmond, OK 73034
Johann Michael Viscosi OBA No. 9240 5 NW 16 St, Ste 11C Lawton, OK 78507-6549
Teresa Lee Wagner OBA No. 183985 544 Stahlman Ave Destin, FL 32541-1780